Title: To Thomas Jefferson from Richard Claiborne, 14 May 1803
From: Claiborne, Richard
To: Jefferson, Thomas


          
            Sir
            Alexandria 14. May—’3
          
          I take a pleasure in informing you that my experiments here, of the Duck’s Foot Paddle, as far as the single stroke, have been attended with entire success,—and I am about to experience the contributions of my acquaintances and other gentlemen of Alexandria, to enable me to prosecute the invention to the double stroke. In the mean time I have another machine going on under the patronage of the Potomak Company, for propelling boats by the setting poles, which I trust will be successful, also.
          I have not time to write to Mr. Madison, Genl. Dearborn, Mr. Granger, Mr. Tucker, and Capt. Tingey, to whom, with yourself, I am under obligations. For you Sir, and these gentlemen, I entertain the highest respect; and it will be my highest gratification to find, in the event of my productions, that you are not disappointed.
          
            R Claiborne
          
        